UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:November 30, 2014 Item 1. Schedule of Investments. Schedule of Investments November 30, 2014 (Unaudited) Advantus Strategic Dividend Income Fund Shares Value REIT COMMON STOCKS - 51.6% Apartments - 1.9% Education Realty Trust (a) $ Home Properties Mid-America Apartment Communities Health Care - 15.3% Aviv REIT BioMed Realty Trust HCP Health Care REIT Healthcare Trust of America, Class A LTC Properties OMEGA Healthcare Investors Physicians Realty Trust Sabra Health Care REIT Senior Housing Properties Trust Hotels - 4.5% Hersha Hospitality Trust Hospitality Properties Trust LaSalle Hotel Properties RLJ Lodging Trust Ryman Hospitality Properties Industrial - 4.1% CatchMark Timber Trust, Class A STAG Industrial Manufactured Homes - 1.9% Sun Communities Mortgage - 4.1% Colony Financial Starwood Property Trust Two Harbors Investment Net Lease - 10.5% Agree Realty EPR Properties Select Income REIT Spirit Realty Capital STORE Capital (a) Office - 3.4% Brandywine Realty Trust Columbia Property Trust Digital Realty Trust Highwoods Properties Parkway Properties PS Business Parks Washington REIT Retail - 5.5% CBL & Associates Properties Excel Trust Kite Realty Group Trust Ramco-Gershenson Properties Trust Retail Opportunity Investments Washington Prime Group Specialty- 0.4% Plum Creek Timber Company Total REIT Common Stocks (Cost $39,070,640) OTHER COMMON STOCKS - 18.4% Energy - 3.3% Kinder Morgan Vanguard Natural Resources VTTI Energy Partners (b) Infrastructure - 3.6% Brookfield Infrastructure Partners (b) Macquarie Infrastructure Company Telecommunications - 2.7% AT&T CenturyLink Verizon Communications Utilities - 8.8% Abengoa Yield (b) ALLETE Duke Energy Pattern Energy Group Pinnacle West Capital PPL TECO Energy The Southern Company UIL Holdings Total Other Common Stocks (Cost $14,094,429) MASTER LIMITED PARTNERSHIPS - 12.4% Energy - 12.4% Antero Midstream Partners (a) Buckeye Partners Enable Midstream Partners Energy Transfer Partners Enterprise Products Partners Foresight Energy Genesis Energy MarkWest Energy Partners ONEOK Partners Plains All American Pipeline Shell Midstream Partners (a) Sprague Resources Summit Midstream Partners Total Master Limited Partnerships (Cost $8,869,189) REIT PREFERRED STOCKS - 9.1% Hotels - 1.7% Hospitality Properties Trust, Series D LaSalle Hotel Properties, Series I Pebblebrook Hotel Trust, Series A Summit Hotel Properties, Series C Manufactured Homes - 0.5% Equity LifeStyle Properties, Series C Office - 2.0% Digital Realty Trust, Series E Kilroy Realty, Series H PS Business Parks, Series S PS Business Parks, Series U Retail - 4.9% CBL & Associates Properties, Series E DDR, Series J National Retail Properties, Series D National Retail Properties, Series E Realty Income, Series F Saul Centers, Series C Taubman Centers, Series J Urstadt Biddle Properties, Series F Urstadt Biddle Properties, Series G Total REIT Preferred Stocks (Cost $7,589,950) U.S. GOVERNMENT SECURITIES - 7.1% U.S. Treasury Bonds - 7.1% Par 0.125%, 04/15/2018 (c) $ 1.250%, 07/15/2020 (c) 1.125%, 01/15/2021 (c) 0.625%, 07/15/2021 (c) 0.125%, 07/15/2022 (c) 0.125%, 01/15/2023 (c) 0.375%, 07/15/2023 (c) 2.375%, 01/15/2025 (c)(d) 3.875%, 04/15/2029 (c) 2.125%, 02/15/2040 (c) 2.125%, 02/15/2041 (c) Total U.S. Government Securities (Cost $6,419,568) EXCHANGE TRADED FUND - 0.2% Shares PowerShares DB Commodity Index Tracking Fund (a) (Cost $253,092) SHORT-TERM INVESTMENT - 0.4% First American Government Obligations, Class Z, 0.01% (e) (Cost $333,328) Total Investments - 99.2% (Cost $76,630,196) Other Assets and Liabilities, Net - 0.8% Total Net Assets - 100.0% $ (a) Non-income producing security. (b) The Portfolio had 2.3% of net assets in foreign securities at November 30, 2014. (c) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (d) All or a portion of this security has been deposited as initial margin on open futures contracts. (e) Variable Rate Security - The rate shown is the rate in effect as of November 30, 2014. REIT - Real Estate Investment Trust Schedule of Open Futures Contracts Description Number of Contracts Purchased Market Value Settlement Month Unrealized Depreciation CBOE Volatility Index 5 December 2014 $ ) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's securities as of November 30, 2014: Level 1 Level 2 Level 3 Total REIT Common Stocks - $
